EXHIBIT 10.19

KIRK GEADELMANN STOCK OPTION MODIFICATION

﻿

Tile Shop Holdings, Inc. (the “Company”) and Kirk Geadelmann (“Geadelmann”) are
parties to that certain Amendment to Terms of Employment and Waiver of Claims
and General Release (the “Amendment and Release”), entered into as of September
6, 2019. For good and valuable consideration, Company and Geadelmann further
agree as follows:

﻿

·



Geadelmann’s employment with the Company is voluntarily ending on December 6,
2019 (“Termination Date”).

﻿

·



In consideration for Geadelmann signing this Exhibit 10.19, the Company shall
permit Geadelmann to exercise all stock options held by Geadelmann and vested on
the Termination Date for a period of one (1) year following the Termination
Date.

﻿

·



Geadelmann, along with his heirs, executors, administrators, successors, and
assigns, reaffirms his agreement with and acceptance of all of the terms and
provisions contained in the Agreement and Release, including without limitation
those contained in Section 2 of the Agreement and Release, as of the date of
Geadelmann’s signature on this document.

﻿

·



Geadelmann has been advised that Geadelmann has twenty-one (21) days from the
date on which Geadelmann received this Exhibit 10.19 to consider whether
Geadelmann wishes to sign it. However, the Company will not accept, and
Geadelmann may not execute, this Exhibit 10.19 until on or after the Termination
Date. Geadelmann is also advised to consult with an attorney prior to signing
this document.

﻿

·



Geadelmann may cancel this Exhibit 10.19, but only this Exhibit 10.19 and
specifically not the Amendment and Release, within fifteen (15) days after
signing it. This Exhibit 10.19 will not become effective or enforceable until
such rescission period has passed. If Geadelmann decides to rescind this Exhibit
10.19, Geadelmann must mail or hand deliver the notice of rescission to: Cabell
Lolmaugh, Chief Executive Officer and President, Tile Shop Holdings, Inc., 14000
Carlson Parkway, Plymouth MN 55441. If Geadelmann mails the notice of
rescission, the notice must be postmarked within the fifteen (15) day period and
must be sent via certified mail, return receipt requested, as addressed
above. If Geadelmann exercises the right to rescind this Exhibit 10.19, this
Exhibit 10.19 shall immediately be null and void and Geadelmann will not receive
the valuable consideration described herein. 

﻿

IN WITNESS WHEREOF, the parties have caused this Exhibit 10.19 to the Agreement
and Release to be duly executed and delivered as of the day and year indicated
below.

﻿

﻿

 

EMPLOYEE

TILE SHOP HOLDINGS, INC.

﻿

 

/s/ Kirk Geadelmann____________

By: /s/ Cabell Lolmaugh_______________ 

Name: Kirk Geadelmann

Name: Cabell Lolmaugh

﻿

Title: President and CEO

Date Signed: December 19, 2019

Date Signed: December 19, 2019

﻿



--------------------------------------------------------------------------------